Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Thorp, J.), rendered December 21, 1992.
Ordered that the sentence is affirmed.
Since the defendant expressly conceded that the amount of restitution imposed by the court was correct, we reject his contention that the court erred in imposing restitution without conducting a hearing (see, People v Moore, 176 AD2d 968; People v Kade, 153 AD2d 907; People v Kelsky, 144 AD2d 386). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.